Raum, J., dissenting: I cannot agree with that portion of the majority opinion holding that the mitigation provisions are inapplicable to Oscar. I think that the same considerations relating to Geraldine similarly call for approving the adjustment with respect to Oscar. The only possible argument to the contrary would be the contention that Oscar was not a “partner” and therefore not a “related taxpayer” as defined in section 1313(c). However, I think that Oscar was a “partner” and a “related taxpayer” within the meaning of these provisions. Words may have different meanings in different contexts, even within the same statute, cf. Helvering v. Stockholms & Bank, 293 U.S. 84, 86-88; Helvering v. Morgans, 293 U.S. 121, 128; Sax Rohmer v. Commissioner, 153 F. 2d 61, 65 (C.A. 2), and the problem before the Court must always be to interpret the language in the particular provisions involved. Moreover, in the present case the question must be examined in the light of the further consideration that the mitigation provisions are to be interpreted so as to effectuate the apparent legislative purpose, not “strictly or narrowly * * * as to defeat its apparent purpose.” United States v. Rosenberger, 235 F. 2d 69, 73 (C.A. 8). Plainly, the legislative purpose here calling for the application of the mitigation provisions is every bit as applicable to Oscar as it is to Geraldine. And keeping this purpose in mind it seems clear that Oscar can fairly be regarded as a “partner” and “related taxpayer” within the meaning of the statute. By reason of the operation of the community property laws the income ascribed to Oscar is partnership income. It is one-eighth of the total partnership income and is chargeable to him whether distributed or not. Indeed, if the partnership had a fiscal year accounting period, he would be chargeable in his calendar year with a one-eighth share of distributive partnership income for the fiscal year ending within his calendar year, regardless of whether he received or became entitled to his one-eighth in that calendar year. That result is possible, and indeed is required, only because, under the Internal Revenue Code, the income involved is partnership income. Oscar is taxed on partnership income in the manner of a partner under the revenue laws and he is a “partner” within the meaning of section 1313(c). To give the statute a different interpretation would be to frustrate its purpose. Compare Munson Steamship Line v. Commissioner, 11 F. 2d 849 (C.A. 2), where the term “owner” of a vessel was interpreted to include a parent corporation in a situation where subsidiaries really owned the vessels but where the court felt that such interpretation was appropriate “in order to carry out the legislative purpose.” 11 F. 2d at 850. In the peculiar situation before us it does not do violence to the Code to consider Oscar a “partner” within the special purposes for which these provisions were designed; such an interpretation is, to the contrary, strongly called for by the relevant legislative purpose. Indeed, if the statute were interpreted otherwise, one-eighth of the partnership income would be wholly outside the operative scope of the mitigation provisions; I think that no such bizarre result was ever contemplated by Congress. TueneR, Opper, Bruoe, Withey, Pierce, and Mulroney, JJ., agree with this dissent.